             Case 2:21-cv-00433-TLF Document 2 Filed 03/31/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE


                                                      Cause No. 2:21-cv-433
ROBERT KESSLER,

                            Plaintiff,
                                                      NOTICE OF RELATED CASES
                          -vs-

PREDATION LLC and EQ GROUP
CORPORATION, individually,


                            Defendants.




         COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through

undersigned counsel, hereby files Notice with the Court of potentially related cases under LCR

3(g). LCR 3(g)(4) states that an action is related to another when the actions (A) concern

substantially the same parties, property, transaction, or event; and (B) it appears likely that there



Notice of Related Cases   Page | 1                                            Enabled Law Group
                                                                              P.O. Box 18953
                                                                              Spokane, WA 99228
                                                                              (206) 445-3961
             Case 2:21-cv-00433-TLF Document 2 Filed 03/31/21 Page 2 of 3




will be an unduly burdensome duplication of labor and expense or the penitential for conflicting

results if the cases are conducted before different judges.

         In the above-referenced matter, the Plaintiff is a disabled individual who has previously

filed lawsuits in the Western District of Washington against different parties. Plaintiff’s other

lawsuits do not include the same defendants, properties or individual events. However, each of

Plaintiff’s other lawsuits have been filed pursuant to 42 U.S.C. §12181, et. seq., commonly

referred to as the “AMERICANS WITH DISABILITIES ACT” or “ADA” alleging

discriminatory architecture at different public accommodation locations. Due to this the Plaintiff

gives notice of the following other potentially related cases:

                      Defendants                        Cause No.              Judge Assigned

 Kessler v. By's Burgers OKH                       2:20-cv-1710-RSL         Lasnik

 Kessler v. Dumplings of Fury                      2:20-cv-1740-RSL         Lasnik

                                                   2:21-cv- 41              Lasnik
 Kessler v. O&E Liquor / The Ritz
 Kessler v. Esquin Wine                            2:21-cv-39               Lasnik

                                                   2:21-cv-83               Lasnik
 Kessler v. Pacific Chevron APNA
                                                   2:21-cv-301              Lasnik
 Kessler v. Nirvana Cannabis Co.
                                                   2:21-cv-320              Lasnik
 Kessler v. 76 Gas Station Roy Street
                                                   2:21-cv-329              Lasnik
 Kessler v. Smoke Plus
                                                   2:21-cv-334              Peterson
 Kessler v. Screwdriver Bar
                                                   2:21-cv-351              Martinez
 Kessler v. 7-Eleven
                                                   2:21-cv-360              Fricke
 Kessler v. Blockhead Machine
                                                   2:21-cv-0371-RSL         Lasnik
 Kessler v. Shell Gas (Lander Ave)
                                                                            Lasnik
 Kessler v. El Garage Car Stereo                   2:21-cv-0391-RSL
Notice of Related Cases   Page | 2                                           Enabled Law Group
                                                                             P.O. Box 18953
                                                                             Spokane, WA 99228
                                                                             (206) 445-3961
             Case 2:21-cv-00433-TLF Document 2 Filed 03/31/21 Page 3 of 3




                                           2:21-cv-406            Lasnik
 Kessler v. Sodo Chicken
                                           2:21-cv-418            R. Jones
 Kessler v. Star Brass
                                           2:21-cv-423            Lasnik
 Kessler v. Chevron Express Mart


 DATED this 31 March 2021

                                        Respectfully submitted,


                                        /s/ Derek Butz
                                        Derek Butz
                                        WSBA #54240
                                        Enabled Law Group
                                        P.O. Box 18953
                                        Spokane, WA 99228
                                        Telephone: 206-445-3961
                                        Email: DB@Enabledlawgroup.com




Notice of Related Cases   Page | 3                                 Enabled Law Group
                                                                   P.O. Box 18953
                                                                   Spokane, WA 99228
                                                                   (206) 445-3961
